DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 22 February 2021 has been entered.  The previous claim interpretations under 35 U.S.C. 112(f) are hereby withdrawn due to amendment.  The previous 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 20-21, 23, 25, and 27-28 are also hereby withdrawn due to amendment.  Claims 20-21, 23, and 25-28 remain pending in the application, with claim 26 being withdrawn from further consideration for being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21, 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sipilä et al. (US 2012/0204679), in view of Dunoyer (FR 574514).
Regarding claim 20, Sipilä et al. discloses a burner (¶0023, lines 2-3; Fig. 1, element 4) for feeding reaction gas (¶0024, lines 1-3; Fig. 2, element 5) and fine solids (¶0024, lines 1-3; Fig. 2, element 6) into a reaction shaft (¶0024, lines 1-3; Fig. 1, element 2) of a suspension smelting furnace (¶0024, lines 1-3),
wherein the burner (Fig. 1, element 4) comprises an annular fine solids discharge channel (¶0051; Fig. 2, channel between elements 7 and 9; see Fig. A below) that is radially limited at an outside by a first annular wall (¶0051; Fig. 2, wall of element 7; see Fig. A below) and that is radially limited at an inside by a second annular wall (¶0051; Fig. 2, wall of element 9; see Fig. A below),

    PNG
    media_image1.png
    837
    804
    media_image1.png
    Greyscale

Fig. A
wherein the first annular wall (see Fig. A above) is an inner wall of a reaction gas feeder (¶0051; ¶0032; Fig. 2, element 12) that surrounds the annular fine solids discharge channel (see Fig. A above),
wherein the second annular wall (see Fig. A above) is formed by an outer wall of a fine solids disperser (¶0051; ¶0031; Fig. 2, element 9) in the annular fine solids discharge channel (see Fig. A above),
wherein the annular fine solids discharge channel (see Fig. A above) is configured to receive fine solids (Fig. 2, element 6) and to create a single annular flow of fine solids (¶0051; 
Sipilä et al. does not explicitly disclose wherein the annular fine solids discharge channel (see Fig. A above) is provided with a spreader configured to be hit by the single annular flow of fine solids (Fig. 2, flow of element 6) and configured to even out particle distribution in the single annular flow of fine solids (Fig. 2, flow of element 6) in the annular fine solids discharge channel (see Fig. A above) between said first annular wall (see Fig. A above) and said second annular wall (see Fig. A above), the spreader being arranged in the annular fine solids discharge channel (see Fig. A above) between the first annular wall (see Fig. A above) and the second annular wall (see Fig. A above), the spreader being attached to a separate supporting structure arranged in the annular fine solids discharge channel (see Fig. A above), the spreader being unattached to the first annular wall (see Fig. A above) and unattached to the second annular wall (see Fig. A above), and the spreader, which is unattached to the first annular wall (see Fig. A above) and which is unattached to the second annular wall (see Fig. A above), having a first free end that is situated at a first distance from the first annular wall (see Fig. A above) and a second free end that is situated at a second distance from the second annular wall (see Fig. A above).
However, Dunoyer teaches a fine solids channel (i.e., distributor tube; lines 82-92; see Fig. B below) is provided with a spreader (i.e., vanes; lines 89-92; Fig. 1, element 7) configured to be hit by a single flow of fine solids (lines 82-92) and configured to even out particle distribution in the single flow of fine solids (lines 89-92) in the fine solids channel (see Fig. B below), the spreader (Fig. 1, element 7) being arranged in the fine solids channel (see Fig. B 

    PNG
    media_image2.png
    823
    873
    media_image2.png
    Greyscale

Fig. B

Since the spreader and separate supporting structure of Dunoyer are arranged in the fine solids channel and the spreader has first and second free ends situated first and second distances from the walls, it follows that, when integrated into the burner of Sipilä et al., the spreader and separate supporting structure would be arranged in the annular fine solids discharge channel and the spreader would have first and second free ends situated first and second distances from the first and second annular walls.  Thus, Sipilä et al., in view of Dunoyer, after the modifications, discloses wherein the annular fine solids discharge channel (Sipilä et al.: see Fig. A above; Dunoyer: i.e., distributor tube; lines 82-92; see Fig. B above) is provided with a spreader (Dunoyer: i.e., vanes; lines 89-92; Fig. 1, element 7) configured to be hit by the single annular flow of fine solids (Sipilä et al.: Fig. 2, flow of element 6; Dunoyer: lines 82-92) and configured to even out particle distribution in the single annular flow of fine solids (Sipilä et al.: Fig. 2, flow 
the spreader (Dunoyer: Fig. 1, element 7) being arranged in the annular fine solids discharge channel (Sipilä et al.: see Fig. A above; Dunoyer: see Fig. B above) between the first annular wall (Sipilä et al.: see Fig. A above) and the second annular wall (Sipilä et al.: see Fig. A above),
the spreader (Dunoyer: Fig. 1, element 7) being attached to a separate supporting structure (Dunoyer: i.e., shaft; lines 89-92; Fig. 1, element 5) arranged in the annular fine solids discharge channel (Sipilä et al.: see Fig. A above; Dunoyer: see Fig. B above),
the spreader (Dunoyer: Fig. 1, element 7) being unattached to the first annular wall (Sipilä et al.: see Fig. A above; Dunoyer: see Fig. B above) and unattached to the second annular wall (Sipilä et al.: see Fig. A above; Dunoyer: see Fig. B above), and
the spreader (Dunoyer: Fig. 1, element 7), which is unattached to the first annular wall (Sipilä et al.: see Fig. A above; Dunoyer: see Fig. B above) and which is unattached to the second annular wall (Sipilä et al.: see Fig. A above; Dunoyer: see Fig. B above), having a first free end (Dunoyer: see Fig. B above) that is situated at a first distance from the first annular wall (Sipilä et al.: see Fig. A above; Dunoyer: see Fig. B above) and a second free end (Dunoyer: see Fig. B above) that is situated at a second distance from the second annular wall (Sipilä et al.: see Fig. A above; Dunoyer: see Fig. B above).
Regarding claim 21, the combination of Sipilä et al. and Dunoyer discloses the burner according to claim 20.  Sipilä et al., in view of Dunoyer, after the modifications, further discloses wherein the fine solids disperser (Sipilä et al.: Fig. 2, element 9) in the annular fine 
the spreader (Dunoyer: Fig. 1, element 7) is arranged in (Dunoyer: see Fig. B above) the annular fine solids discharge channel (Sipilä et al.: see Fig. A above) upstream of (Sipilä et al.: see Fig. 2 - the annular fine solids discharge channel is upstream of the enlarged section, so, when the spreader is provided in the annular fine solids discharge channel, the spreader would be upstream of the enlarged section as well) said enlarged section (Sipilä et al.: see Fig. A above).
Regarding claim 23, the combination of Sipilä et al. and Dunoyer discloses the burner according to claim 20.  Sipilä et al., in view of Dunoyer, after the modifications, further discloses wherein the spreader (Dunoyer: Fig. 1, element 7) is in the form of a rod (Dunoyer: lines 89-92; Fig. 1, element 7).
Regarding claim 25, the combination of Sipilä et al. and Dunoyer discloses the burner according to claim 23.  Sipilä et al., in view of Dunoyer, after the modifications, further discloses wherein the rod (Dunoyer: Fig. 1, element 7) extends at least partly perpendicularly (Dunoyer: see Fig. 1, element 7 extends horizontally) with respect to a direction of flow (Dunoyer: lines 89-92; see Fig. 1, the fuel/fine solids fall vertically; see Fig. B above) of the single annular flow of fine solids (Sipilä et al.: Fig. 2, flow of element 6) in the annular fine solids discharge channel (Sipilä et al.: see Fig. A above).
Regarding claim 28, the combination of Sipilä et al. and Dunoyer discloses the burner according to claim 20.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sipilä et al., in view of Dunoyer, as applied to claim 20 above, further in view of Marincic et al. (WO 2015/077875).
Regarding claim 27, the combination of Sipilä et al. and Dunoyer discloses the burner according to claim 20.  Sipilä et al. and Dunoyer do not explicitly disclose wherein the annular fine solids discharge channel (Sipilä et al.: see Fig. A above) is additionally configured to receive reaction gas so that the single annular flow of fine solids (Sipilä et al.: Fig. 2, flow of element 6) in the annular fine solids discharge channel (Sipilä et al.: see Fig. A above) additionally contains reaction gas.
However, Marincic et al. teaches burners for use with pulverous feed materials, such as for flash smelting sulphide concentrates (¶0002) wherein an annular fine solids discharge channel (¶00037; Fig. 1, element 25) is additionally configured to receive reaction gas (¶00037, lines 4-10) so that a single annular flow of fine solids (¶00037) in the annular fine solids discharge channel (Fig. 1, element 25) additionally contains reaction gas (¶00037, lines 4-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner disclosed by Sipilä et al. and Dunoyer by including an annular fine solids discharge channel is additionally configured to receive reaction gas so that a single annular flow of fine solids in the annular fine solids discharge channel additionally contains reaction gas, as taught by Marincic et al. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the amount of particles ejected from the combustion plume (Marincic et al.: ¶00041).
Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 103 rejection of claim 20 filed 22 February 2021 have been fully considered but they are not persuasive.  Applicant reasons that the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/C.M.O./
Examiner, Art Unit 3762                                                                                                                                                                                            
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746